DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 14 October 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Response to Arguments
4.	Applicant’s arguments, see ‘Claim Rejections – 35 U.S.C. § 112’ in the Remarks, filed 12 January 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. § 112 has been withdrawn.

5.	Applicant’s arguments, see Remarks, filed 12 January 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the present Office Action is made final.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US-2014/0301633) in view of Bell (US-2014/0043436), and in further view of Aliaga (US-2004/0239756).
	Regarding claim 1:  Furukawa discloses a method, comprising: receiving one or more views of a three-dimensional space from a camera located in the three-dimensional space (fig 1, fig 16A(1602), [0051]-[0053], and [0149] of Furukawa – set of panoramic images of the 3D space); generating an estimate of a floorplan of the three-dimensional space based at least in part on the received one or more views of the three-dimensional space (fig 16A(1606-1610), [0053]-[0055], and [0151]-[0153] of Furukawa); generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan (fig 16A(1610-1616) and [0153]-[0156] of Furukawa – based on prior knowledge of dominant directions, such as determined based on the 3D point cloud); determining a pose in the three-dimensional space based on the generated corrected floorplan (fig 16A(1612) and [0154]-[0155] of Furukawa – rotating the pose performed as part of correcting the alignment, and thus correcting the floorplan from the originally estimated floor plan); and facilitating display of a rendering having the determined pose (figs 2-3, fig 16B(1634), [0077], and [0167] of Furukawa).
	Furukawa does not disclose generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan including information about layout and dimensions; determining a camera pose of the camera in the three-dimensional space; and facilitating display of a rendering having the determined camera pose in an actual view of the camera.
	Bell discloses determining a camera pose of the camera in the three-dimensional space; and facilitating display of a rendering having the determined camera pose in an actual view of the camera (fig 2, fig 7, [0034]-[0035], and [0056]-[0058] of Bell – camera pose for each camera determined, and use can display rendering of actual view of camera in determined camera pose).
	Furukawa and Bell are analogous art because they are from the same field of endeavor, namely modeling and rendering 3D environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a camera pose of the camera in the three-dimensional space, and facilitate display of a rendering having the determined camera pose in an actual view of the camera, as taught by Bell.  The motivation for doing so would have been to enhance the functionality of the overall system by providing the user with the ability to capture and view the actual space in real-time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Furukawa according to the relied-upon teachings of Bell.
including information about layout and dimensions.
	Aliaga discloses generating a corrected fiducial layout plan from the estimate of the fiducial layout plan based on foreknowledge associated with the floorplan including information about layout and dimensions (figs 1-5, [0031]-[0037], [0056]-[0062], and [0089]-[0093] of Aliaga – initial estimated fiducial layout plan corrected according to the stored floorplan information and camera calibrations).
	Furukawa and Aliaga are analogous art because they are from the same field of endeavor, namely modeling and rendering 3D environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a corrected fiducial layout plan from the estimate of the fiducial layout plan based on foreknowledge associated with the floorplan including information about layout and dimensions, as taught by Aliaga.  In the context of the method taught by the combination of Furukawa in view of Bell, which generates a floorplan based at least in part on a camera pose, it would be obvious to correct the camera pose according to the teachings of Aliaga, which would thus correct the initial estimated floorplan as taught by the combination of Furukawa in view of Bell.  The motivation for doing so would have been to obtain a more accurate floorplan based on the current conditions at the site, which can change over time depending on various human, construction, and environmental factors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Furukawa further according to the relied-upon teachings of Aliaga to obtain the invention as specified in claim 1.
Regarding claim 2:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein generating the estimate of the floorplan of the three-dimensional space comprises identifying a floor plane (fig 5, [0087]-[0089], and [0152]-[0152] of Furukawa – floor height, ceiling height, and 2D solution space; interior core region identified).
	Regarding claim 3:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein the estimate of the floorplan of the three-dimensional space is based at least in part on received user input specifying where one or more walls of the three-dimensional space meet a floor of the three-dimensional space (fig 12, [0133]-[0134], and [0170]-[0171] of Bell – user annotations of various measurements, such as floor locations and heights).  Furukawa and Bell are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein at least one of the received views of the three-dimensional space comprises user specified lines indicating where one or more walls of the three-dimensional space meet a floor of the three-dimensional space (fig 12, [0070], [0104], [0133]-[0134], and [0170]-[0171] of Bell – user annotations of various measurements, such as floor locations and heights, which can include adding depth edges or lines to highlight depth discontinuities, or to connect two points).  Furukawa and Bell are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 5:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein generating the corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan comprises (fig 16B(1619-1624) and [0158]-[0162] of Furukawa).
	Regarding claim 6:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 5 (as rejected above), wherein the error function comprises a cost function (fig 16B(1624) and [0161] of Furukawa).
	Regarding claim 7:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 5 (as rejected above), wherein the error function includes a set of one or more constraints based on foreknowledge associated with the floorplan (fig 14(1402-1404), fig 15(1502), fig 16A(1602-1608), [0140]-[0142], [0145]-[0146], and [0149]-[0152] of Furukawa – cost/error function, which is to be minimized in solving the floorplan reconstruction problem, is based on initial estimates before determining the actual floorplan).
	Regarding claim 9:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein foreknowledge associated with the floorplan comprises foreknowledge of floorplan properties (fig 14(1402-1404), fig 15(1502), fig 16A(1602-1608), [0140]-[0142], [0145]-[0146], and [0149]-[0152] of Furukawa – cost/error function, which is to be minimized in solving the floorplan reconstruction problem, is based on initial estimates before determining the actual floorplan properties).
	Regarding claim 10:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein foreknowledge associated with the floorplan comprises foreknowledge of floorplan geometries (fig 14(1402-1404), fig 15(1502), fig 16A(1602-1608), [0140]-[0142], [0145]-[0146], and [0149]-[0152] of Furukawa – cost/error function, which is to be minimized in solving the floorplan reconstruction problem, is based on initial estimates before determining the actual floorplan geometries).
Regarding claim 11:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein foreknowledge associated with the floorplan comprises a known floorplan specification of the three-dimensional space (fig 14(1402-1404), fig 15(1502), fig 16A(1602-1608), [0140]-[0142], [0145]-[0146], and [0149]-[0152] of Furukawa – cost/error function, which is to be minimized in solving the floorplan reconstruction problem, is based on initial estimates before determining the actual floorplan specifications).
	Regarding claim 12:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein facilitating display of the rendering in the actual view of the camera comprises facilitating real time display of the rendering in the actual view of the camera ([0124] of Furukawa).
	Regarding claim 13:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein the rendering and the actual view of the camera are aligned ([0050], and [0153]-[0154] of Furukawa – dominant directions (actual view) aligned with 2D solution space (rendering)).
	Regarding claim 14:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein the rendering and the actual view of the camera comprise a composite view ([0031]-[0033] of Furukawa – rendering and actual both composites of images, such as sets of panoramic images).
	Regarding claim 15:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein the rendering and the actual view of the camera comprise an augmented reality view (fig 3, [0041], and [0151]-[0152] of Bell).  Furukawa and Bell are combined for the reasons set forth above with respect to claim 1.
Regarding claim 16:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein the rendering is displayed on top of the actual view of the camera to provide a blended or mixed reality experience (fig 3, [0041], and [0151]-[0152] of Bell).  Furukawa and Bell are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 17:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), wherein the three-dimensional space comprises an enclosed space (fig 1 and [0051] of Furukawa).
	Regarding claim 18:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 1 (as rejected above), further comprising extracting a texture from one or more camera images ([0031], [0044]-[0045], and [0056] of Furukawa).
	Regarding claim 19:  Furukawa discloses a system, comprising: a processor ([0139] of Furukawa – methods implemented using any suitable computing system having a memory and processor) configured to: receive one or more views of a three-dimensional space from a camera located in the three-dimensional space (fig 1, fig 16A(1602), [0051]-[0053], and [0149] of Furukawa – set of panoramic images of the 3D space); generate an estimate of a floorplan of the three-dimensional space based at least in part on the received one or more views of the three-dimensional space (fig 16A(1606-1610), [0053]-[0055], and [0151]-[0153] of Furukawa); generate a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan (fig 16A(1610-1616) and [0153]-[0156] of Furukawa – based on prior knowledge of dominant directions, such as determined based on the 3D point cloud); determine a pose in the three-dimensional space based on the generated corrected floorplan (fig 16A(1612) and [0154]-[0155] of Furukawa – rotating the pose performed as part of correcting the alignment, and thus correcting the floorplan from the originally estimated floor plan); and facilitate display of a rendering having the determined pose (figs 2-3, fig 16B(1634), [0077], and [0167] of Furukawa); and a memory coupled to the processor and configured to provide the processor with instructions ([0139] of Furukawa – methods implemented using any suitable computing system having a memory and processor).
	Furukawa does not disclose generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan including information about layout and dimensions; determining a camera pose of the camera in the three-dimensional space; and facilitating display of a rendering having the determined camera pose in an actual view of the camera.
	Bell discloses determining a camera pose of the camera in the three-dimensional space; and facilitating display of a rendering having the determined camera pose in an actual view of the camera (fig 2, fig 7, [0034]-[0035], and [0056]-[0058] of Bell – camera pose for each camera determined, and use can display rendering of actual view of camera in determined camera pose).
	Furukawa and Bell are analogous art because they are from the same field of endeavor, namely modeling and rendering 3D environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a camera pose of the camera in the three-dimensional space, and facilitate display of a rendering having the determined camera pose in an actual view of the camera, as taught by Bell.  The motivation for doing so would have been to enhance the functionality of the overall system by providing the user with the ability to capture and view the actual space in real-time.  Therefore, it would have 
	Furukawa in view of Bell does not disclose generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan including information about layout and dimensions.
	Aliaga discloses generating a corrected fiducial layout plan from the estimate of the fiducial layout plan based on foreknowledge associated with the floorplan including information about layout and dimensions (figs 1-5, [0031]-[0037], [0056]-[0062], and [0089]-[0093] of Aliaga – initial estimated fiducial layout plan corrected according to the stored floorplan information and camera calibrations).
	Furukawa and Aliaga are analogous art because they are from the same field of endeavor, namely modeling and rendering 3D environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a corrected fiducial layout plan from the estimate of the fiducial layout plan based on foreknowledge associated with the floorplan including information about layout and dimensions, as taught by Aliaga.  In the context of the method taught by the combination of Furukawa in view of Bell, which generates a floorplan based at least in part on a camera pose, it would be obvious to correct the camera pose according to the teachings of Aliaga, which would thus correct the initial estimated floorplan as taught by the combination of Furukawa in view of Bell.  The motivation for doing so would have been to obtain a more accurate floorplan based on the current conditions at the site, which can change over time depending on various human, construction, and environmental factors.  Therefore, it would have been obvious to one of ordinary skill in the art 
	Regarding claim 20:  Furukawa discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions ([0139] of Furukawa – methods implemented using any suitable computing system having a memory and processor) for: receiving one or more views of a three-dimensional space from a camera located in the three-dimensional space (fig 1, fig 16A(1602), [0051]-[0053], and [0149] of Furukawa – set of panoramic images of the 3D space); generating an estimate of a floorplan of the three-dimensional space based at least in part on the received one or more views of the three-dimensional space (fig 16A(1606-1610), [0053]-[0055], and [0151]-[0153] of Furukawa); generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan (fig 16A(1610-1616) and [0153]-[0156] of Furukawa – based on prior knowledge of dominant directions, such as determined based on the 3D point cloud); determining a pose in the three-dimensional space based on the generated corrected floorplan (fig 16A(1612) and [0154]-[0155] of Furukawa – rotating the pose performed as part of correcting the alignment, and thus correcting the floorplan from the originally estimated floor plan); and facilitating display of a rendering having the determined pose (figs 2-3, fig 16B(1634), [0077], and [0167] of Furukawa).
	Furukawa does not disclose generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan including information about layout and dimensions; determining a camera pose of the camera in the three-dimensional space; and facilitating display of a rendering having the determined camera pose in an actual view of the camera.
(fig 2, fig 7, [0034]-[0035], and [0056]-[0058] of Bell – camera pose for each camera determined, and use can display rendering of actual view of camera in determined camera pose).
	Furukawa and Bell are analogous art because they are from the same field of endeavor, namely modeling and rendering 3D environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a camera pose of the camera in the three-dimensional space, and facilitate display of a rendering having the determined camera pose in an actual view of the camera, as taught by Bell.  The motivation for doing so would have been to enhance the functionality of the overall system by providing the user with the ability to capture and view the actual space in real-time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Furukawa according to the relied-upon teachings of Bell.
	Furukawa in view of Bell does not disclose generating a corrected floorplan from the estimate of the floorplan based on foreknowledge associated with the floorplan including information about layout and dimensions.
	Aliaga discloses generating a corrected fiducial layout plan from the estimate of the fiducial layout plan based on foreknowledge associated with the floorplan including information about layout and dimensions (figs 1-5, [0031]-[0037], [0056]-[0062], and [0089]-[0093] of Aliaga – initial estimated fiducial layout plan corrected according to the stored floorplan information and camera calibrations).
floorplan as taught by the combination of Furukawa in view of Bell.  The motivation for doing so would have been to obtain a more accurate floorplan based on the current conditions at the site, which can change over time depending on various human, construction, and environmental factors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Furukawa further according to the relied-upon teachings of Aliaga to obtain the invention as specified in claim 20.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US-2014/0301633) in view of Bell (US-2014/0043436), and in further view of Aliaga (US-2004/0239756) and Zhang (US-8,705,893).
	Regarding claim 8:  Furukawa in view of Bell, and in further view of Aliaga, discloses the method of claim 5 (as rejected above).  Furukawa in view of Bell, and in further view of Aliaga, does not disclose wherein the error function comprises a constraint that floorplan walls meet at right angles.
(fig 3; and column 7, lines 1-13 of Zhang – modeling and rendering determinations and calculations include constraint that floorplan walls are orthogonal).
	Furukawa and Zhang are analogous art because they are from the same field of endeavor, namely modeling and rendering 3D environments.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the error function comprise a constraint that floorplan walls meet at right angles, as taught by Zhang.  The motivation for doing so would have been to allow for easy user manipulation of the model in the user interface (column 7, lines 14-18 of Zhang).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Furukawa according to the relied-upon teachings of Zhang to obtain the invention as specified in claim 8.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616